Case 1:05-cv-00280-GK Document 642-1 Filed 02/19/14 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA

                                                   )
MOHAMMED AL-ADAHI,                                 )
                                                   )
                Petitioner,                        )
                                                   )
        v.                                         )   Civil Action No. 05-0280 (GK)
                                                   )
BARACK OBAMA,                                      )
President of the United States, et al..            )
                                                   )
                Respondents.                       )
                                                   )

                                  :l£Rfl¥0SEDJ ORDER

        Upon consideration ofRespondents' Unopposed Motion to Vacate Scheduling

Order and for a New Schedule Regarding Petitioner's Motion to Reopen Case and for

Judgment (ECF No. 640), it is hereby

        ORDERED, that the Court's February 18, 2014 Scheduling Order (ECF No. 641)

is vacated; it is further

        ORDERED, that Respondents shall file their response to Petitioner's Motion no

laterthan March 26, 2014; and it is further

        ORDERED, that a Motions Hearing is hereby scheduled for April __L, 2014, at




SO ORDERED.